                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

In the Matter of:                   )
                                    )            Bankruptcy Case #: 18-04515-TOM13
Tyesha Streeter,                    )
                                    )
              Debtor,               )
____________________________________)
                                    )
In the Matter of:                   )
                                    )            Bankruptcy Case #: 19-00474-TOM-7
John Earl Streeter, Jr.             )
                                    )
              Debtor,               )
____________________________________)
                                    )
David Gunn,                         )
                                    )
              Plaintiff,            )
                                    )
v.                                  )             Adversary Proceeding #: 19-00014-TOM
                                    )
Tyesha Streeter,                    )
                                    )
              Defendant.            )


                          MOTION TO APPROVE COMPROMISE


       COMES NOW, David Gunn (hereinafter referred to as “Gunn”), by and through his

undersigned counsel and moves this Court pursuant to Federal Rule of Bankruptcy

Procedure 9019, to approve the compromise set forth below. In support, Gunn states the

following:

        1.     On November 5, 2018, Tyesha Streeter (“Debtor Tyesha”) filed a Chapter 13

 petition in Case No. 18-04515-TOM13.

        2.     On February 6, 2019, John Earl Streeter, Jr. (“Debtor John”) filed a Chapter 7

 petition in Case No. 19-00474-TOM7.
         3.     Gunn is listed as a creditor in both proceedings.

         4.     On February 19, 2019, Gunn filed an Adversarial Proceeding Case No. AP

 19-00014-TOM in 18-04515-TOM13. Said AP is based on claims set for in a State Court

 action styled David Gunn v. John Earl Streeter and Tyesha Evans a/k/a Tyesha Evans

 Streeter, et al. in the Circuit Court of Jefferson County, Case No. CV 12-902833. An AP

 has not yet been filed in 19-00474-TOM7.

         5.     On April 25, 2019, pursuant to the Court’s Order, the parties mediated, with

 the assistance of J. Thomas Corbett, the claims of Gunn and agreed to the following:

               a.    The claim of $50,000.00 filed by David Gunn in Case No.: 18-04515-

TOM13 will be accepted as filed. Debtor Tyesha agrees to withdraw her objection to said

claim.

               b.    As a settlement of said claim, Gunn will be granted a non-dischargeable

judgment against John Earl Streeter, Jr. and Tyesha Evans a/k/a Tyesha Evans Streeter

(hereinafter referred to as “the Debtors”) in the amount of $15,000.00, jointly and severally.

               c.    Said judgment shall be satisfied by payments made from Case No. 18-

04515-TOM13. If the payments from Case No. 18-04515-TOM13 do not total $5,000.00 then

Debtors shall make payments of $100.00 per month until the total of $5,000.00 is paid. Said

payments to begin on the first day of the first month following either discharge or dismissal of

Case No. 18-004515-TOM13. This agreement survives Case No. 18-004515-TOM13 and

Case No. 19-00474-TOM-7 but does not mean any additional funds toward the agreed upon

$5,000.00 will be paid through the plan. Debtors and Gunn agree specifically that the plan

controls and is accepted as filed and this agreement will not stop the Debtors from receiving

a discharge.

               d.    If Debtor Tyesha in Case No. 18-04515-TOM13 is dismissed without

discharge then Gunn can pursue collection of said total judgment against both Debtors,


                                                2
giving credit for any payments made. Gunn shall wait sixty (60) days from said dismissal

before pursuing collection if payments of $100.00 per month do not commence on the first

day of the first month following the dismissal.

               e.     If Debtors default on any terms of this agreement, David Gunn can

pursue collection of said total judgment, again giving credit for any payments having been

made.

               f.     All payments set forth herein shall be made to the office of the attorney

of Gunn, specifically: Charles H. Boohaker, P.C., 1905 14th Avenue South, Birmingham, AL

35205.

        6.     Gunn’s Motion to Extend Time to Contest Dischargability filed in Case No. 19-

00474-TOM7 is set for hearing on June 13, 2019 at 9:30 a.m.

         7.     Gunn submits that the proposed compromise is fair, adequate, and in the

best interests of all parties. Moreover, litigation is inherently uncertain, often takes significant

time, and costs money. The collectability of a resulting judgment is uncertain. This

settlement resolves all claims in both proceedings. A similar result is likely unobtainable

outside a voluntary settlement.

          WHEREFORE, Gunn prays this Court to enter an Order approving the compromise

 as set out herein pursuant to Federal Rule of Bankruptcy Procedure 9019 and enter a

 judgement in his favor in the amount of $15,000.00 against John Earl Streeter, Jr. and

 Tyesha Evans a/k/a Tyesha Evans Streeter, jointly and severally, as set forth herein.

          Dated this the 28th day of May 2019.


                                           /s/ Charles H. Boohaker
                                           CHARLES. H. BOOHAKER
                                           Attorney for David Gunn



                                                  3
OF COUNSEL:

CHARLES H. BOOHAKER, P.C.
1905 14th Avenue South
Birmingham, AL 35205
(205) 202-4000

                                 CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing was electronically served on
counsel of record on the 28th day of May, 2019.

Lois R. Beasley-Carlisle, Esq.
P. O. Box 1700767
Birmingham, AL 35217

Bradford W. Caraway
Chapter 13 Standing Trustee
P. O. Box 10848
Birmingham, AL 35202-0848

James G. Henderson
Chapter 7 Standing Trustee
1210 Financial Center
505 North 20th Street
Birmingham, AL 35203-4662

                                       /s/ Charles H. Boohaker
                                       OF COUNSEL




                                            4
